          Case 3:19-cv-02673-D Document 1 Filed 11/08/19               Page 1 of 5 PageID 1

                                   IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION

 PAULA MCCAULEY,                                    §
     Plaintiff,                                     §
                                                    §
                                                    §
 v.                                                 §             CIVIL ACTION NO. 3:19-cv-02673
                                                    §
                                                    §
 THE KROGER CO. D/B/A KROGER STORE                  §
 AND KROGER TEXAS, L.P.                             §
 D/B/A KROGER STORE,                                §
       Defendants.                                  §


                                     DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Kroger Texas, L.P. (improperly named

“The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store” in the cause styled

Paula McCauley v. The Kroger Co. d/b/a Kroger Store and Kroger Texas, L.P. d/b/a Kroger Store

originally pending as Cause No. DC-19-05319, 162nd District Court of Dallas County, Texas) files

this Notice of Removal of the cause to the United States District Court for the Northern District

of Texas, Dallas Division.

                                                    I.
                                           BASIS FOR REMOVAL

           The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. § 1332. In

particular, diversity jurisdiction exists in this case because there is complete diversity of

citizenship between the parties, Defendant is not a citizen of the State of Texas, and the amount

in controversy exceeds $75,000.00, exclusive of interest and costs.1



      1    See 28 U.S.C. § 1332 (2018).

                                                   -1-
        Case 3:19-cv-02673-D Document 1 Filed 11/08/19                     Page 2 of 5 PageID 2


                                                        II.
                                             DIVERSITY JURISDICTION

         Plaintiff, at the time of the initial filing of this action and at the current time of the removal

of this action, was and is a citizen, resident, and domicile of the State of Texas.

         Kroger Texas L.P. at the time of the initial filing of this action and at the time of the

removal of this action, was and is a limited partnership formed under the laws of Ohio. The

general partner of Kroger Texas L.P. is KRGP Inc., an Ohio corporation with its principal place of

business in Ohio. The only limited partner is KRLP Inc., an Ohio corporation with its principal place

of business in Ohio. Neither KRGP Inc. nor KRLP Inc., the only two partners of Kroger Texas L.P.,

has ever been a resident of, incorporated in, or had its principal place of business in the State of

Texas.

                                                      III.
                                             FACTUAL BACKGROUND
         Plaintiff alleges that she was an invitee on Defendant’s premises on or about November

20, 2018, when she slipped on slipped and fell on wet greens on the floor in the produce section.

Plaintiff filed suit on April 12, 2019, in 162nd Judicial District Court of Dallas County, Texas,

asserting a premises liability cause of action against Defendant.2

                                                   IV.
                                        THE AMOUNT IN CONTROVERSY
         On September 26, 2019, Kroger asked Plaintiff to stipulate that her damages do not

exceed $75,000.00, exclusive of interest and costs, and asked for a response by Octo 15, 2019.3

Plaintiff’s counsel requested additional time to determine whether she would so stipulate. 4


    2    Plaintiff’s Original Petition (attached as Exhibit 2).
    3    See September 26, 2019 correspondence from Jack Ormond to Sean McCaffity (attached as Exhibit 9).
    4   See October 15, 2019 email exchange between McCaffity and Ormond regarding diversity jurisdiction
(attached as Exhibit 10).

                                                           -2-
        Case 3:19-cv-02673-D Document 1 Filed 11/08/19                             Page 3 of 5 PageID 3

Plaintiff refused. Her failure to stipulate otherwise establishes that the amount in controversy in

this case exceeds $75,000, exclusive of interest and costs, thereby invoking diversity jurisdiction.5

                                                     V.
                                               REMOVAL IS TIMELY
         This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained the case is one which is or has just become removable.”6 Defendant first

became aware this case was removable after Plaintiff refused to stipulate that the damages

would be less than $75,000, excluding interest and costs. The case was not removable before

then because Plaintiff’s First Amended Original Petition merely alleged that she was seeking

damages within the jurisdiction of the state court.7 This removal is timely because it is made

within thirty days after the receipt by Defendant of the document that first demonstrated the

case was removable and less one year has passed since the commencement of the action in state

court on April 12, 2019.8

                                                          VI.
                                                        VENUE
         Venue is proper in this district under 28 U.S.C. § 1441(a) because this district and division

embrace the county in which the removed action has been pending.


    5  See, e.g., Miranti v. Lee, 3 F.3d 925 (5th Cir. 1993); Cross v. Bell Helmets, USA, 927 F. Supp 209 (E.D. Tex. 1996)
(“The rule is extremely simple: If the plaintiff desires to stipulate damages less than [the jurisdictional amount], do
so in the state court, and case will not be removable”); Meier v. Coresource , Inc., 173 F.3d 429 (disposition table),
1999 WL 133255 at *1 (6th Cir. 1999) (“When [plaintiff] refused to stipulate that the maximum amount sought was
$47,500, the district court was justified in concluding that the amount in controversy . . . was in excess of [federal
jurisdictional limit]”); Dowdy v. Allstate Prop. & Cas. Ins. Co., 2002 WL 31421929 (N.D. Tex. Oct. 21, 2002); Heitman
v. State Farm Mut. Auto. Ins. Co., 2002 WL 546756, *3 (N.D. Tex. Apr. 9, 2002) (“[plaintiff’s] counsel would not enter
into the stipulation. The refusal to stipulate that the amount in controversy does not exceed $75,000 indicates that
the actual amount in controversy does exceed that sum”); Del Real v. Healthsouth Corp., 171 F.Supp.2d 1041 (D.
Ariz. 2001) (remand denied where plaintiff refused to stipulate damages below federal jurisdictional amount).
    6    28 U.S.C. § 1446(b).
    7    Plaintiff’s First Amended Original Petition (Ex. 7) at ¶ 4.1; see also ¶ 9 (Damages).
    8    See 28 U.S.C. § 1446(b).

                                                          -3-
     Case 3:19-cv-02673-D Document 1 Filed 11/08/19                    Page 4 of 5 PageID 4

                                              VII.
                                    PROCEDURAL REQUIREMENTS
       Defendant filed with the 162nd Judicial District Court of Dallas County, Texas a Notice of

Filing Notice of Removal to Federal Court contemporaneously with the filing of this Notice of

Removal.

       Pursuant to Local Rule 81.1, the following documents are attached hereto for the Court’s

reference:

             (1) State court docket sheet as of November 6, 2019;

             (2) Plaintiff’s Original Petition (filed 04/12/19) with Service of Citation;

             (3) Return of Service with Declaration (showing Defendant was served on 04/24/19);

             (4) Defendant’s Original Answer (filed 05/17/19);

             (5) Scheduling Order (05/22/19);

             (6) Letter (05/22/19) from Court regarding courtesy copy of pleadings prior to
                 hearings;

             (7) Plaintiff’s First Amended Original Petition (filed 06/19/19);

             (8) Defendant’s letter to the state court (filed 08/09/19) regarding the parties’
                 selection of a mediator;

             (9) September 26, 2019 correspondence from Jack Ormond to Sean McCaffity
                 requesting stipulation; and

             (10) October 15, 2019 email exchange between McCaffity and Ormond regarding
                 diversity jurisdiction.

       Also, in compliance with Local Rule 81.1, Defendant has filed the following documents

with the Notice:

                •       Civil Cover Sheet

                •       Supplemental Civil Cover Sheet

                •       Certificate of Interested Persons




                                                  -4-
     Case 3:19-cv-02673-D Document 1 Filed 11/08/19                Page 5 of 5 PageID 5

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Northern District of Texas, Dallas Division.

                                             Respectfully submitted,
                                              /s/ Jack Ormond______________
                                             B. Kyle Briscoe
                                             State Bar No. 24069421
                                             kbriscoe@peavlerbriscoe.com
                                             Jack Ormond
                                             State Bar No. 24037217
                                             jormond@peavlerbriscoe.com
                                             PEAVLER|BRISCOE
                                             2215 Westgate Plaza
                                             Grapevine, Texas 76051
                                             (214) 999-0550 (telephone)
                                             (214) 999-0551 (facsimile)

                                             ATTORNEYS FOR DEFENDANT



                                    CERTIFICATE OF SERVICE

       I certify that this document has been served on all counsel of record and in accordance
with the Federal Rules of Civil Procedure on November 8, 2019.


                                              /s/ Jack Ormond_________
                                             Jack Ormond




                                               -5-
